By the court.
The court have no doubt, that Gates, the appellant, had a good right to contest the validity of the insolvent’s former discharge. If it was obtained by fraud, it was no bar to the appellant’s claim and proof of debt. On that claim, therefore, the validity of the certificate of discharge was directly in issue.
Where a question of fact is in controversy before a tribunal not so constituted as to allow of a trial by jury, as a judge of probate, justice of the peace, commissioner in insolvency, or the like, the question, whether of fraud or otherwise, must be tried and decided by the judge, justice, or commissioner. But, in most if not in all such cases, the legislature have taken care to provide, that by appeal or in some other form, the case may be brought before a court of common law jurisdiction, where a trial by jury may be had. In this casé, the appeal is sustained, and the cause is ordered to stand for trial.